      Case 3:19-cv-05091-LC-EMT Document 14 Filed 06/23/20 Page 1 of 2



                                                                        Page 1 of 2

            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION


CHRISTOPHER VASSER,
    Plaintiff,

vs.                                           Case No.: 3:19cv5091/LAC/EMT

SERGEANT R. WRIGHT, et al.,
     Defendants.
__________________________/

                                    ORDER

      The Chief Magistrate Judge issued a Report and Recommendation on May

19, 2020 (ECF No. 12). Efforts have been made to furnish Plaintiff a copy of the

Report and Recommendation and afford him an opportunity to file objections

pursuant to Title 28, United States Code, Section 636(b)(1). All mail has been

returned as undeliverable. No objections have been filed.

      Having considered the Report and Recommendation, I have determined it

should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The Chief Magistrate Judge’s Report and Recommendation (ECF No.

12) is adopted and incorporated by reference in this order.
       Case 3:19-cv-05091-LC-EMT Document 14 Filed 06/23/20 Page 2 of 2



                                                                          Page 2 of 2

       2.     This case is DISMISSED without prejudice for Plaintiff's failure to

comply with an order of the court.

       DONE AND ORDERED this 23rd day of June, 2020.



                                     s/L.A. Collier
                                LACEY A. COLLIER
                                SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:19cv5091/LAC/EMT
